Case 19-11932 Doc 7 Filed 02/14/19 Page 1 of2

 

D€ber 1 Dorothea Christina Jones
First Name Middle Narne Last Name

 

Debtor 2
(Spouse if, filing) First Name lV|iddle Name Last Name

 

United States Bankruptcy Court forthe: DlSTRlCT OF l\/lARYL/~\ND, BALTll\/lORE DlV|S|ON

 

Case number
(ifl<nown) [`_'} Check if this is an
amended filing

 

 

 

Official Form 108
Statement of intention for individuals Filing Under Chapter 7 12/15

 

if you are an individual filing under chapter 7, you must fill out this form if:
n creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on
the form

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign
and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below. y

11 '. ldentify:thec`redito`r,and the property that is collateral 2 ,- , What do` you intend to do with the property that , ;y Did you claim the property i'

'. , 1 , ' -~ 7 » secures a debt? ' V as exempt on Schedule C?y

Crediior'$ Credit Acceptance Corporation l:l Surrender the property l No
namer l:] Retain the property and redeem it.

l:l Retain the property and enter into a Reaffi/'mat/'on I:l Yes
Description Of 2015 Toyota Corolla Agreement.
property

l Retain the property and [e)<plain]:
S€CUfinQ debt continue making payments

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedu|e G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in
the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You
may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

Describe your unexpired`personai property leases __ ’ ' 'j ' , 1 f f ` ` 1 ' ' 7 Will the lease be assumed?
Lessor‘s name: ij No
Description of leased
Property: |:l Yes
Lessor's name: L__i NO
Description of ieased
Property: l:l Yes
Lessor’s name: |:[ No
Officia| Form 108 Statement of lntention for individuals Filing Under Chapter 7 page 1

Software Copyright (c) 2019 ClNGroup ~ www.cincompass,com

Case 19-11932 Doc 7 Filed 02/14/19 Page 2 of2

D€biOii Jones, Dorothea ChriStina Case number(irknown)

 

Description of leased
Property:

ij Yes
Lessor‘s name: ij NO
Description of leased
Property; m Yes
Lessor‘s name: [:| NO
Description of leased
Property: m Yes
Lessor‘s name: [l No
Description of leased
Property: g Yes
Lessor‘s name: 1___] NO
Description of leased
Property: m Yes

 

1 Sign Below

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

X /s/ Dorothea Christina Jones X
Dorothea Christina Jones Signature of Debtor 2
Signature of Debtor1

 

Date Februal'y 14, 2019 Date

 

 

Otficiai Form 108 Statement of Intention for lndividuals Filing Under Chapter 7 page 2

Soitware Copyn'ght (c) 2019 ClNGroup ~ www.cincornpass.com

